Citation Nr: 1527003	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  11-02 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial increased rating for post-traumatic stress disorder (PTSD), currently rated as 50 percent disabling prior to June 20, 2012, and as 70 percent disabling thereafter.
 
2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to June 20, 2012. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran had active military service from August 1966 to August 1969.

 This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The record contains evidence obtained after the issuance of the September 2011.  The claim was previously remanded by the Board in December 2013.  The requested development has been substantially complied with and the claim is ready for appellate review.  

Entitlement to TDIU has been granted effective June 20, 2012.  In a January 2015 statement, the Veteran stated he wanted TDIU from October 2010.  In light of the holding in Rice v. Shinseki, 23 Vet. App. 447 (2009), that claims for TDIU are part and parcel with increased rating claims, as is the case here, and considering that the Veteran appealed the initial disability rating assigned after entitlement to service connection for PTSD was established, the issue of TDIU prior to June 20, 2012 is properly before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Giving the Veteran the benefit of the doubt, throughout the entire timeframe on appeal, the Veteran's PTSD is manifested by symptoms consistent with occupational and social impairment that involves deficiencies in most areas, including work, family relations, judgment, concentration, and mood.
 
2.  At no point during the period under appeal has the Veteran's PTSD disability resulted in total occupational and social impairment.

3. Prior to June 20, 2012, the Veteran's service-connected disabilities rendered him unemployable. 


CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the Veteran, the criteria for an initial rating of 70 percent, for the Veteran's service connected PTSD, but no higher, have been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for entitlement to TDIU prior to June 20, 2012 are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.

Regarding the claim for an initial rating in excess of 50 percent for PTSD the rating decision on appeal granted service connection and assigned a 50 percent disability rating and effective date for the award.  As such, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman, 19 Vet. App. 473, aff'd, Hartman, 483 F.3d 1311.  A November 2010 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased rating.  A September 2014 supplemental SOC (SSOC) readjudicated the matter after further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).

VA has met its duty to assist the Veteran in the development of the claim.  The Veteran's VA treatment records and examinations have been obtained in the development of the claim.  38 U.S.C.A § 5103A, 38 C.F.R. § 3.159 (2014). 

The Veteran has been afforded several VA PTSD examinations; the most recent VA examination was conducted in June 2014.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A medical examination is adequate "where it is based upon consideration of the Veteran's prior medical history and examination and also describes the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one."  Stefl v. Nicholson, 21 Vet App. 120, 123 (2007).  The VA examiner considered Veteran's description and history of his symptoms, reviewed the claim file, conducted a thorough examination and provided a detailed report of the Veteran's condition.  There is no indication of any additional relevant evidence or information that has not already been obtained.  The examination report contains sufficient bases and findings for the Board to render a decision in this appeal.

PTSD Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) [holding, "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings"].

The Veteran's psychiatric disorder is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  PTSD is to be rated under the general rating formula for mental disorders under 38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  Notably, the term "such as" in 38 C.F.R. § 4.130 precedes lists of symptoms that are not exhaustive, but rather serve as examples of the type and degree of symptoms and their effects that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Accordingly, the evidence considered in determining the level of impairment under 38 C.F. R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  The pertinent provisions of 38 C.F.R. § 4.130 concerning the rating of psychiatric disabilities read in pertinent part as follows:

30 percent: occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).

50 percent: Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

70 percent: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

100 Percent: Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living [including maintenance of minimal personal hygiene]; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id. 

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV for rating purposes]. 

The Board notes that an examiner's classification of the level of psychiatric impairment by a GAF score is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

I. Factual Background 

The Veteran contends his service connected PTSD warrants an increased initial rating.  The Veteran's service connected PTSD is currently rated as 50 percent disabling prior to June 20, 2012 and as 70 percent disabling thereafter.  

At a January 2009 VA examination the Veteran reported frequent intrusive thoughts, flashbacks, and avoidance tendencies.  He reported chronic sleep problems having difficulty falling asleep and waking up multiple times during the evening.  He reported problems with irritability which causes difficulty with work and family members.  He reported problems with concentration and discomfort in crowded settings.  He denied any exaggerated startle response.  He endorsed depression which occurs daily and noted he frequently is tearful alone in his room.  He is highly isolative and has low motivation.  He denied any suicidal or homicidal thoughts.  

Mental status examination showed he was casually dressed, adequately groomed, and appeared his stated age.  His mood was irritable and depressed, and his affect was highly constricted.  He appeared briefly tearful.  His thought process was logical and goal oriented.  He denied any auditory or visual hallucinations.  His insight and judgment were fair.  The examiner noted that as a whole, the Veteran minimized his symptoms and as such he may be experiencing more severe symptomatology than what was reported.  He was assigned a GAF score of 50.

VA outpatient treatment records of March 2009 note the Veteran reported problems sleeping with sleeping between three to four hours per night.  He endorsed avoidance tendencies, panic, anhedonia, amnesia for parts of past trauma, irritability, poor concentration and exaggerated startled response.  HE denied any suicidal ideations.  Records further show that he had been married for 36 years and has two daughters.  He describes his marriage as good.  

VA outpatient treatment records of July 2010 note the Veteran was preparing to retire in September 2010.  VA outpatient treatment records of December 2010 note the Veteran reported occasional passive suicidal ideations without active plan or intent.  He was noted to be more on edge, more depressed and to be snappy.  A GAF score of 48 was assigned.

At an April 2011 VA examination the Veteran reported continuing to struggle with significant sleep problems and irritability.  He also reported serious struggles with avoidance and significant impatience with social life.  He denied any flashbacks or nightmares.  On mental examination he was noted to be casually dressed and cooperative.  There were no psychomotor abnormalities; speech was spontaneous, clear and goal oriented.  Affect was constricted.  The Veteran denied auditory and visual hallucinations.  Thought process was within normal limits and there was no evidence of thought blocking looseness of association or any other abnormality.  Thought content was without delusions, preoccupation, obsessions or compulsions.  The Veteran denied suicidal or homicidal ideations.  He was oriented to time, place and person.  Focus and concentration were good, but insight and judgment were fair.  The Veteran continues to live with his wife who of 40 years.  A GAF score of 50 was assigned.  

In an October 2011 addendum, the examiner stated that PTSD symptoms can have some impact on the Veteran's ability to perform any tasks at full capacity in comparison to not having any symptoms of PTSD.  His ability to engage on employment can be affected.

VA outpatient treatment records of June 2012 note that the Veteran's social worker stated that he would not encourage the Veteran to return to work at this time or in the future due to his level of PTSD symptoms.  

At a December 2013 VA examination, the Veteran endorsed significant psychological distress including depressed and irritable mood, suicidal ideations without intent or plan, difficulty sleeping, intrusive thoughts and flashbacks, significant arousal and poor concentration.  He reported significant conflict in his relationship with his wife.  He further reported only socializing with other veterans of his support group.  The examiner noted he had occupational and social impairment with deficiencies in most areas.  The examiner noted symptoms of depressed mood, anxiety, chronic sleep problems, mild memory loss, disturbances of motivation, inability to establish and maintain effective relationships. Suicidal ideation and impaired impulse control.  On examination, he was well-groomed and casually dressed.  Speech was normal, but affect was anxious and mood congruent.  Thought process was logical and goal oriented.  He endorsed past suicidal ideations without intent or plan.  Insight and judgment were fair.  

At a June 2014 VA examination, the examiner opined the Veteran's PTSD caused occupational and social impairment with deficiencies in most areas.  Reported symptoms included depression, intrusive recollections, angry outbursts/irritability, moodiness, and difficulty sleeping.  He reported he periodically has thoughts of ending it all including thoughts of attempting suicide.  He reported these thoughts occur at least once or twice a month.  He denied having a plan or intention.  The examiner noted symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, flattened affect, impaired judgement, disturbances of motivation or mood, difficulty establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, inability to establish and maintain effective relationships, and suicidal ideations.  The examiner noted the Veteran was unemployable.  

Finally, the Board notes that VA outpatient treatment records show that GAF scores have ranged from 45 to 52 throughout the appeal period.  

II. Analysis

After a review of the evidence above, the Board finds that, resolving all doubt in the Veteran's favor, the evidence more nearly approximates tath of a 70 percent disability rating throughout the entire appeal period.  However, a disability rating in excess of 70 percent is not warranted.

At the outset, the Board notes that, in addition to PTSD, the medical evidence also reflects a current diagnosis of major depressive disorder and substance abuse.  Where it is not possible to distinguish the effects of a non service-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Hence, the Board has considered all of the Veteran's psychiatric symptoms in evaluating his service-connected PTSD.

The Board has considered the VA treatment records and VA examination reports, as well as lay statements from the Veteran and his wife regarding the impact of his PTSD on his occupational and social impairment.  The Board notes that while there has been some variation in the severity of the Veteran's PTSD symptoms during the appeal period, the severity of the Veteran's symptomatology has been relatively constant throughout the period of this appeal; therefore, "staged" ratings are not warranted despite the RO's current stage rating assignment.  38 C.F.R. § 4.71a; Hart, 21 Vet. App. 505.  By this decision, the Board is resolving any doubt in the Veteran's favor to award an increased rating for disability due to PTSD to 70 percent over the entire appeal period.  See 38 U.S.C.A. § 5107; Gilbert, supra; Mauerhan, supra.  The medical evidence of record does not indicate that the Veteran's symptomatology had worsened to a level more severe than 70 percent disabling at any point during this appeal period.  See 38 C.F.R. § 4.1.

The evidence shows symptoms most consistent with occupational and social impairment with deficiencies in most areas including mood, family relations, judgment and a difficulty to establish and maintain effective relationships as contemplated by a 70 percent rating.  The Veteran's manifestations of PTSD is characterized by the following signs or symptoms: suicidal ideation, depression, anxiety, chronic trouble sleeping, isolation, difficulty interacting with others, irritability, poor judgment, impaired impulse control, outburst of anger, difficulty in establishing and maintaining effective work and social relationships

Multiple GAF scores have reflected symptoms mainly in the serious range between 45-50 with only once a GAF score of 52 with moderate symptoms being noted.  

The Board finds that a disability rating greater than 70 percent is not appropriate for any period of time on appeal because the Veteran does not have total social and occupational impairment.  While the Veteran has great difficulties with social relationships, the record does not demonstrate total social impairment.  The Veteran maintains a relationship with his family and has had stable relationship with his wife for over 40 years.  Moreover, the record does not contain evidence of gross impairment in thought processes or communication.  He has not had persistent delusions or hallucinations.  There is no evidence of grossly inappropriate behavior, persistent danger of hurting self or others, or intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene).  The Board notes that the Veteran has had suicidal ideation.  However, the Veteran was not found to be a persistent danger to hurting self or others during any VA examination or in VA treatment records.  Likewise, the Veteran has not been disorientated to time or place or displayed memory loss for names of close relatives, own occupation, or own name.  Overall, the constellation of symptoms associated with the Veteran's PTSD does not correspond to the assignment of a 100 percent schedular disability rating.  

III. Extraschedular Consideration

According to VA regulations, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected PTSD are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, to his level of social and occupation impairment.  Specifically, the Veteran primarily reports suicidal ideation, depression, sleep impairment, isolation, impaired judgment, and poor hygiene all resulting in deficiencies in most areas.  As discussed above, the 70 percent rating is adequate to fully compensate for these symptoms and are contemplated by the rating criteria. 

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  The Board therefore has determined that referral of these disabilities for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

TDIU

As noted in the introduction, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part and parcel of an increased-rating claim when the issue of unemployability is raised by the record.  In this instance, the Veteran has been awarded entitlement to TDIU effective June 20, 2012.  However, his appeal stems from the disagreement with the initial disability rating assigned following service connection which is effective November 26, 2008.  As entitlement to TDIU is part and parcel of the claim for an increased disability rating, the Board now will determine if he is entitled to TDIU at any point prior to June 20, 2012.

At the outset, the Board notes that the record reflects that the Veteran was employed until October 2010 when he retired from his employment at the Postal service.  Therefore, the period in question is from October 2010 through June 20, 2012.  

Generally, a Veteran will be entitled to a TDIU upon establishing he is in fact unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  Consideration may be given to his level of education, any special training, and previous work experience in making this determination, but not to his age or impairment from disabilities that are not service connected (i.e., unrelated to his military service).  See 38 C.F.R. §§ 3.341, 4.15, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities-provided there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  

The Veteran's PTSD has been assigned a 70 percent disability rating throughout the appeal period, therefore, the Veteran meets the required disability rating.  Resolving all doubt in the Veteran's favor, the Board finds that the Veteran has been unemployable since he last worked in October 2010.  

In this regard, the Board notes that at the most recent VA examination of June 2014, the examiner found that it is my opinion that Veteran's service connected disabilities combine to make him unemployable at this time.  Symptoms including, but not limited to, anger and irritability, and his difficulties interacting with others and consequent avoidance of others make it extremely difficult for him to navigate a work environment in which he would need to interact with and work collaboratively with co-workers and supervisors.  Moreover, symptoms including, but not limited to depression, difficulty concentrating, and intrusive recollections make it extremely difficult for the Veteran to attend to work responsibilities even in the absence of having to interact with co-workers and supervisors.  The Veteran's service connected conditions other than PTSD contribute to his discomfort and poor sense of wellbeing and thereby contribute to his overall functional impairment. 

Significantly, the examiner noted symptoms that have been present throughout the appeal period.  Moreover, in June 2012, a VA treatment note states that based on the Veteran's past history of impulsive behavior and chronic symptoms, I would not encourage him to work at this time or in the future due to his level of PTSD symptoms.  The RO has based the effective date of the grant of TDIU on the June 2012 VA treatment note.  However, and significantly, the note refers to current and past symptoms and behavior.  Therefore, the Board finds it difficult to pinpoint a specific date in which the Veteran became unemployable.  Indeed, as noted in the analysis above, the Veteran's symptoms have been consistent throughout the appeal period.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran is entitled to TDIU form the date he last worked, or October 2010.

The Board recognizes that the Veteran stopped working because he retired from his job rather than being fired or quitting.  Moreover, the Board acknowledges that the Veteran continued to work for some time after his retirement on a part time basis for approximately 4-8 hours a week.  However, marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  The record does not contain a clear date on which the Veteran became unemployable.  Rather, the opinions as to employability discuss symptomatology that has been present throughout the appeal period.  The Board must resolve all reasonable doubt in the Veteran's favor and conclude that the Veteran has been unemployable due to service connection since he retired in October 2010.  Accordingly, TDIU is granted from October 1, 2010.


ORDER

Entitlement to a rating in excess of 70 percent for PTSD, but no more, is granted subject to the laws and regulations governing the award of monetary benefits.

Entitlement to TDIU is granted effective October 1, 2010.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


